t c memo united_states tax_court caralan trust et al petitioners v commissioner of internal revenue respondent docket nos filed date r attributed to pl and p2 both joint_return filers various items with respect to certain trusts p3 p4 p5 and p6 on the grounds that such trusts were either shams or grantor trusts or on the ground that the assignment_of_income_doctrine applied r also claims that p2 failed to report certain nontrust items of income r determined a sec_6662 i r c accuracy-related_penalty against each p at trial r ' cases of the following petitioners are consolidated herewith alexion trust docket no joseph and frances shirley docket no curtis e and april l shirley docket no c e shirley trust marcia doerr trustee docket no and congo trust marcia doerr trustee docket no -- - moved for penalties on account of delay and for other reasons under sec_6673 i r c trusts p3 p4 and p5 concede all adjustments and the accuracy-related_penalty r concedes items of p3 p4 and p5 taxed to either pl or p2 and certain other items of pl and p2 held deficiencies and accuracy-related_penalty with respect to p3 p4 and p5 sustained subject_to concession by r held further p6 has failed to establish that there is a proper party before the court we shall dismiss with respect to p6 for lack of jurisdiction held further pl understated gross_income by dollar_figure on account of gross_receipts of p3 attributable to them under assignment_of_income_doctrine held further pl failed to substantiate depreciation deduction of dollar_figure apportioned to them by p4 held further pl are liable for accuracy- related penalties under sec_6662 i r c held further pl are liable for a penalty under sec_6673 i r c held further p2 omitted from gross_income interest of dollar_figure bank_deposits of dollar_figure and income from services of dollar_figure held further p2 are liable for accuracy- related penalties under sec_6662 and sec_6673 i r c held further p2 are liable for a penalty under sec_6673 i r c noel w spaid for petitioners jeremy l mcpherson and neal o abreu for respondent memorandum findings_of_fact and opinion halpern judge these consolidated cases involve determinations by respondent of deficiencies in and penalties with respect to the federal_income_tax liabilities of the following taxpayers in the following amounts for the taxable calendar_year of each sec_6662 a docket no taxpayer s deficiency penalty caralan trust dollar_figure dollar_figure alexion trust big_number big_number joseph frances big_number big_number shirley curtis e april big_number big_number l shirley c e shirley trust big_number big_number congo trust big_number these cases are related in that under various theories respondent believes that there is an identity between caralan trust alexion trust and joseph and frances shirley sometimes the j shirleys and an identity between c e shirley trust congo trust and curtis e and april l shirley sometimes the c shirleys the j shirleys are the parents of curtis e shirley respondent would attribute the income of the various trusts to the shirleys identified by respondent with such trusts at the conclusion of the trial in these cases respondent moved that the court impose penalties under sec_6673 which provides penalties for procedures instituted primarily for delay and for other reasons unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure for convenience monetary amounts have been rounded to the nearest dollar amount trust cases as a preliminary matter we must decide whether we should dismiss the four cases in which the taxpayer is a_trust when these consolidated cases were recalled from the calendar of the trial session of this court commencing on date in san francisco california the court on its own motion questioned its jurisdiction to consider the petitions relating to caralan trust and alexion trust because of the lack of a proper party before the court respondent moved to dismiss for lack of jurisdiction with respect to c e shirley trust and congo trust on date following proceedings in which counsel established ivan oviedo joseph shirley and curtis shirley as trustees for caralan trust c e shirley trust and alexion trust respectively and we concluded that we did have jurisdiction in those cases we ordered that one motion for substitutions of parties and changes of caption be made with respect to such trusts such motion was due on date also on date the court ordered that a motion for substitution of party and change_of caption be made with respect to congo trust such motion to be accompanied by a memorandum of law setting forth the grounds for establishing the substituted party as a trustee such motion and memorandum also were due on date neither motion nor the memorandum of law was received as docket nos and - - ordered on date the court received an improper document entitled motion for leave to ratify proper parties the january communication stating petitioners by and through their counsel move the court pursuant to rule a that the court found sic that the trustees in the above entitled case s were properly before the court marcia doerr was the proper successor trustee for the trusts that is sic presently before the court and the pleading be amended to add marcia doerr to be the proper successor trustee and party before the court by order dated date the february order we answered the january communication we stated our assumption that it was a tardy attempt to comply with our two orders of date we stated that we found it confusing since rather than identifying as trustees of caralan trust c e shirley trust and alexion trust ivan oviedo joseph shirley and curtis shirley respectively it appears to ask the court to ratify marcia doerr as trustee of each trust we extended the time to comply with the june orders and cautioned that unless there was full and timely compliance we would assume that with respect to caralan trust c e shirley trust and alexion trust the named individuals ivan oviedo joseph shirley and curtis shirley no longer wished to be substituted as parties we stated that unless there was full and timely compliance we might dismiss some or all of the trust cases for lack of jurisdiction in response to the february order we received motion for substitution of parties and change_of caption and motion to dismiss for lack of jurisdiction the motion along with an accompanying memorandum in pertinent part the motion states petitioners by and through their counsel move the court pursuant to rule of the tax court’s rules_of_practice and procedure to substitute ivan oviedo as trustee of caralan trust joseph shirley as trustee of c e shirley trust and curtis shirley as trustee of alexion trust alternatively counsel is informed that the trustees do not wish to pursue this matter further and request that the petitions be dismissed for lack of jurisdiction where the petitions did not state that the trustees authorized a representative to act on behalf of the trusts as required by case law while we find the motion somewhat confusing the following are among the proposed findings_of_fact in petitioners’ brief the the act the the ce in their petitions do not allege jurisdictional facts that petitions were filed by some person authorized to in behalf of the petitioners evidence presented at the trial did not authorize filing of petitions on behalf of caralan alexion shirley and congo trusts brief petitioners make the following statement petitioners also have not affirmatively established all required facts giving rise to the jurisdiction of the tax_court in their brief petitioners make the following argument concerning jurisdiction petitioners have the burden of proving that this court has jurisdiction by affirmatively established sic all required facts giving rise to the jurisdiction of the tax_court - in this case petitioners concede that they have not authorized someone to act on their behalf and have not affirmatively established all required facts giving rise to the jurisdiction of the tax_court therefore the tax_court lacks the required requisite jurisdiction and must deal with this issue regardless of whether the issue is raised by either party with respect to congo trust petitioner has failed to establish that there is a proper party before the court and for that reason we shall dismiss for lack of jurisdiction see eg photo art mktg trust v commissioner tcmemo_2000_57 with respect to caralan trust c e shirley trust and alexion trust in reliance on the motion and on our earlier conclusion that counsel had established jurisdiction we shall substitute ivan oviedo joseph shirley and curtis shirley respectively as party and change caption in reliance on the statement in the motion that counsel is informed that the trustees do not wish to pursue this matter further we shall consider that a capitulation by each petitioner trustee to respondent’s position in his case respondent’s position is that the income of the caralan trust and alexion trust is taxable to the j shirleys and the income of the c be shirley trust and congo trust is taxable to the c shirleys on brief respondent states that if the court so finds then respondent would concede that there are no deficiencies in tax or sec_6662 penalties due from any of the trusts since we find in essence as respondent has --- - requested we believe that respondent’s concession eliminates any deficiencies or sec_6662 penalties with respect to the trusts we impose no penalties under sec_6673 against the trusts we have imposed substantial penalties under that section against the j and c shirleys which should serve as a deterrent to them again trying to avoid tax as they have done here remaining issues the remaining issues concern the j and c shirleys those issues are as follows whether the j shirleys understated their gross_income for by omitting dollar_figure of gross_receipts reported by alexion trust and dollar_figure of interest and dollar_figure of gross_income reported by caralan trust whether for the j shirleys are entitled to deduct dollar_figure of depreciation apportioned to them by caralan trust whether the j shirleys are liable for self-employment_tax for allocable to joseph shirley and are entitled to a related deduction on account of the omitted gross_receipts of dollar_figure the amount of petitioners’ liability for self-employment_tax and the amount of the deduction under sec_164 to which petitioners are entitled are computational matters the resolution of which will depend upon our disposition of the other issues the j shirleys have not separately challenged such liability and deduction and we shall not further discuss those continued - whether the exemptions claimed for by the j shirleys must be reduced on account of any increase in their adjusted_gross_income whether the j shirleys are liable for penalties under sec_6662 and sec_6673 whether the c shirleys understated their gross_income for by omitting dollar_figure of interest_income dollar_figure of unreported deposits and dollar_figure of business income whether the c shirleys further understated their gross_income for by omitting dollar_figure of gross_receipts attributed to them from c e shirley trust and dollar_figure of rent reported by congo trust whether the c shirleys are entitled to a deduction for for unreimbursed expenses related to congo trust whether the c shirleys are liable for self-employment_tax for allocable to curtis shirley and are entitled to a related deduction on account of the omitted unreported deposits of dollar_figure continued items this also is a computational matter which the j shirleys have not separately challenged and we shall not further discuss it as with the j shirleys the amount of petitioners’ liability for self-employment_tax and the amount of the deduction under sec_164 to which petitioners are entitled are continued - lo - whether the c shirleys are liable for penalties under sec_6662 and sec_6673 findings_of_fact some facts have been stipulated and are so found the stipulations of facts filed by the parties with accompanying exhibits are incorporated herein by this reference the j shirleys are deemed to have admitted certain facts on account of their failure to respond to respondent’s request for admissions see rule c such facts deemed admitted are conclusively established for purposes of this action with respect to the j shirleys and are incorporated herein by this reference residences the j shirleys and c shirleys resided in california when their petitions herein were filed respondent’s examinations prior to determining deficiencies in both the j and c shirleys’ taxes respondent examined their federal_income_tax returns in the course of that examination respondent’s agent requested a meeting with the j and c shirleys at which they were to produce books_and_records used to continued computational matters the resolution of which will depend upon our disposition of the other issues the c shirleys have not separately challenged such liability and deduction and we shall not further discuss those items prepare their returns bank statements and similar documents joseph and frances shirley and curtis shirley appeared for the meeting but did not produce the requested documents they refused to answer respondent’s agent’s guestions responding to her questions with questions and a questionnaire of their own they refused to give respondent’s agent a copy of that questionnaire the j shirleys the j shirleys made a joint_return of income for the j shirleys return in that return they reported dollar_figure of interest and dollar_figure of nonpassive_income both from caralan trust and claimed a depreciation deduction in the amount of dollar_figure on account of property owned by caralan trust they also claimed a standard_deduction of dollar_figure and a deduction of dollar_figure for personal exemptions they reported no other items of income loss or deduction they reported zero taxable_income joseph shirley reported his occupation as consultant for an indeterminate number of years prior to the j shirleys reported on their federal_income_tax returns that one or both was engaged in the computer consulting business during those years they paid self-employment taxes on the net profits of that business alexion trust alexion trust is a_trust created by the j shirleys alexion trust was created on date in caralan trust was the sole beneficiary of alexion trust in one or the other or both of the j shirleys had signatory authority over alexion trust’s bank accounts the j shirleys used such bank accounts to pay certain of their personal expenses in for joseph shirley made a return of federal_income_tax for alexion trust on form_1041 u s income_tax return for estates and trusts the alexion trust return he signed that return as a fiduciary in that return alexion trust reported gross_receipts of dollar_figure from an activity described as computer consulting it reported various expenses related to that activity including dollar_figure claimed for the rental of business property it reported no expense for wages after deducting expenses totaling dollar_figure it reported a net profit of dollar_figure from such activity from that reported net profit it deducted a claimed charitable_contribution of dollar_figure and reported adjusted total income of dollar_figure from such adjusted_taxable_income it deducted dollar_figure on account of an income distribution to caralan trust after taking into account a deduction of dollar_figure for a personal_exemption it reported a loss of dollar_figure and no income_tax due - - one or both of the j shirleys personally performed all or substantially_all of the consulting services generating the gross_receipts of dollar_figure reported by alexion trust caralan trust caralan trust is a_trust created by the j shirleys caralan trust was created on date in the j shirleys and c e shirley trust were the beneficiaries of caralan trust in one or the other or both of the j shirleys had signatory authority over caralan trust’s bank accounts the j shirleys used such bank accounts to pay certain of their personal expenses in for joseph shirley made a return of federal_income_tax for caralan trust on form_1041 u s income_tax return for estates and trusts the caralan trust return he signed that return as a fiduciary in that return caralan trust reported as items of gross_income dollar_figure of interest and the dollar_figure of income claimed as a distribution by alexion trust to it it deducted dollar_figure as a loss from a rental_activity the rental_activity and reported total income of dollar_figure it further deducted dollar_figure for a claimed charitable deduction and it reported adjusted total income of dollar_figure from such adjusted total income it deducted dollar_figure on account of distributions of income in the amounts of dollar_figure and dollar_figure to the j shirleys and -- c e shirley trust respectively after taking into account a deduction of dollar_figure for a personal_exemption it reported a loss of dollar_figure and no income_tax due the property involved in the rental_activity was used by the j shirleys during as their personal_residence with respect to the rental_activity caralan trust reported gross_income of dollar_figure and expenses of dollar_figure which gave rise to the claimed rental_activity loss of dollar_figure among the expenses claimed by caralan trust in computing that loss were personal expenses of the j shirleys caralan trust also reported but did not claim in computing adjusted total income an allowance for depreciation in the amount of dollar_figure on account of property that the j shirleys used as and in their personal_residence the dollar_figure reported as rental_activity gross_income is the same amount claimed by alexion on the alexion return as rent paid for business property caralan trust reported dollar_figure as the j shirley’s share of the depreciation deduction computed by caralan trust c ef shirley trust c e shirley trust is a_trust created by the c shirleys c e shirley trust was created on date for curtis be shirley made a return of federal_income_tax for c e shirley trust on form_1041 u s income_tax return for estates and trusts the c e shirley trust return he -- - signed that return as a fiduciary in that return c e shirley trust reported as an item_of_gross_income the dollar_figure deducted by caralan trust on account of caralan trust’s distribution of income to it in that return c e shirley trust reported that it was in the business of computer consulting it reported no gross_income from that business and claimed a loss of dollar_figure it claimed various other small deductions including a deduction of dollar_figure for income distributed to congo trust and it showed a net_loss for the year of dollar_figure it also showed dollar_figure as congo trust’s share of depreciation computed by c e shirley trust congo trust congo trust is a_trust created by the c shirleys congo trust was created on date for curtis be shirley made a return of federal_income_tax for congo trust on form_1041 u s income_tax return for estates and trusts the congo trust return he signed that return as a fiduciary in that return congo trust reported a real_estate rental_activity with receipts rent of dollar_figure and deductions of dollar_figure giving rise to a loss of dollar_figure that real_estate rental_activity was the principal_residence of the c shirleys taking into account a dollar_figure income distribution received from c e shirley trust a deduction of dollar_figure for a charitable_contribution and a dollar_figure exemption congo trust reported a net_loss of dollar_figure the congo trust return also -- - showed dollar_figure as the c shirley’s share of depreciation computed by congo trust the c shirleys the c shirleys made a joint_return of income for the c shirleys return in that return they reported no items of income and claimed a deduction in the amount of dollar_figure on account of unreimbursed expenses related to congo trust they also claimed a standard_deduction of dollar_figure and personal exemptions of dollar_figure in calculating taxable_income they reported no other items of income loss or deduction a schedule attached to the c shirleys return shows depreciation of dollar_figure from congo trust but no deduction of such depreciation enters into their calculation of taxable_income they reported zero taxable_income curtis shirley reported his occupation as manager curtis shirley’s occupations are computer consultant and headhunter during he was self-employed as a computer consultant performing those services personally for compensation during he did some work under contracts with c e shirley trust as a subcontractor in curtis shirley personally performed computer consulting services for ventana consulting solutions ventana two bank checks in payment for those services in the amounts of dollar_figure and dollar_figure total dollar_figure dated december and - - respectively were issued by ventana payable to c e shirley those checks were cashed having been endorsed curtis e shirley with no qualification eg for the c e shirley trust deposits totaling dollar_figure were made to bank accounts of the c shirleys during opinion i sec_7491 in pertinent part rule a provides the burden_of_proof shall be upon the petitioner except as otherwise provided by statute and except that in respect of any new_matter it shall be upon respondent in certain circumstances if a petitioner introduces credible_evidence with respect to any factual issue relevant to ascertaining such petitioner’s liability for tax sec_7491 places the burden_of_proof on respondent see sec_7491 rule a sec_7491 is effective with respect to examinations commenced after date see internal_revenue_service restructuring and reform act of rra publaw_105_206 sec c 112_stat_727 respondent concedes that the examinations of the j and c shirleys commenced after date sec_7491 establishes prereguisites the prereguisites to establishing that the burden_of_proof may lie - - with respondent under sec_7491 in pertinent part sec_7491 provides sec_7491 burden of proof’ limitations ---paragraph shall apply with respect to an issue only if-- a the taxpayer has complied with the requirements under this title to substantiate any item and b the taxpayer has maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews the burden is on the taxpayer to show that the prerequisites are satisfied see h conf rept pincite 1998_3_cb_747 at trial counsel for the j and c shirleys maintained that her clients had satisfied the prerequisites on brief however the j and c shirleys propose no findings with respect to either’s satisfaction of the prereguisites nor do they argue that the prerequisites are satisfied we have made findings adequate for us to conclude that they did not cooperate in respondent’s examination of their returns the j shirleys and likewise the c shirleys have failed to prove that they have satisfied the prerequisites accordingly respondent does not on account of sec_7491 bear the burden_of_proof with respect to either shirleys’ liability for tax respondent bears the burden of production with respect to penalties see sec_7491 we further discuss sec_7491 c infra see sec ii b we address infra two questions concerning new_matter see sec ii a il the j shirleys a deficiency in tax introduction alexion trust reported gross_receipts of dollar_figure from an activity described as computer consulting after deducting claimed expenses totaling dollar_figure including dollar_figure paid as rental to caralan trust it reported a net profit from such activity of dollar_figure after deducting a claimed charitable_contribution of dollar_figure from such net profit it reported adjusted total income of dollar_figure it then deducted that amount on account of an income distribution in such amount to caralan trust caralan trust reported as income both the income distribution of dollar_figure and the rental payment of dollar_figure received from alexion trust it also reported dollar_figure of interest_income caralan trust computed a depreciation deduction of dollar_figure on account of property that the j shirleys used as and in their personal_residence caralan trust deducted dollar_figure on account of distributions of income in the amounts of dollar_figure and dollar_figure to the j shirleys and c e shirley trust respectively - - it apportioned the depreciation deduction it had computed to the j shirleys the j shirleys reported as gross_income dollar_figure of interest and dollar_figure of nonpassive_income both from caralan trust and claimed a depreciation deduction of dollar_figure on account of the depreciation deduction apportioned to them by the caralan trust respondent determined a deficiency in the j shirleys’ tax by notice dated date the j shirleys’ notice among the adjustments giving rise to that determination are positive adjustments to the j shirleys’ gross_income of dollar_figure and dollar_figure on account of such amounts of interest and gross_income respectively of caralan trust’s omitted from their gross_income and dollar_figure on account of such amount of gross_receipts of alexion trust’s omitted from their gross_income respondent now concedes all of the first two adjustments and dollar_figure of the third adjustment respondent concedes the first adjustment because the j shirleys reported the dollar_figure of interest attributed to them from caralan trust respondent also concedes the dollar_figure of gross_income he attributed to the j shirleys from caralan trust respondent does so based on his attribution to the j shirleys of alexion trust’s gross_receipts of dollar_figure such gross_receipts after the deduction of certain expenses disallowed by respondent including dollar_figure of rent paid to caralan trust were in the amount of dollar_figure treated by alexion trust as a --- - distribution of income to caralan trust caralan trust included in gross_income both the dollar_figure of rent and the dollar_figure income distribution since respondent disallowed alexion trust a deduction for the rent paid to caralan trust the same dollar_figure would but for respondent’s concession twice be attributed to the j shirleys given respondent’s positive adjustments to their income for both dollar_figure of gross_receipts and dollar_figure of gross_income finally since the j shirleys included in gross_income dollar_figure of income nonpassive_income distributed to them by caralan trust and such distribution is in turn a distribution of income received by caralan trust from alexion trust respondent concedes that he double counted when he made a positive adjustment to their income on account of alexion trust’s gross_receipts without taking into account the caralan trust distribution reported by them we accept respondent’s three concessions given respondent’s concessions we are left to consider two adjustments positive adjustments of dollar_figure and dollar_figure on account of respondent’s attribution of alexion trust’s gross_receipts to the j shirleys and respondent’s disallowance of the depreciation deduction computed by caralan trust and deducted by the j shirleys respectively for the reasons that follow we sustain both such adjustments -- - respondent’s adjustments the j shirleys’ notice explains respondent’s attribution of alexion trust’s gross_receipts to the j shirleys as follows based on currently available evidence the previous examination adjustment has been reversed it explains the adjustment for depreciation as follows since you have provided evidence to establish your basis in the s-corporation you are allowed the loss as claimed on your original tax_return although such explanations are not clear to us the explanation with respect to depreciation makes no sense at all apparently the j shirleys understood respondent’s reasons for making those two adjustments in their petition the j shirleys assign error to respondent’s determination_of_a_deficiency and in support of that assignment aver that both alexion trust and caralan trust are valid trusts and not abusive trusts which trusts established by the j shirleys were not established to avoid or evade taxes or for any tax-related purpose they further aver all income expenses deductions and distributions which were attributable to those valid trusts were properly and accurately reported by those trusts they aver no specific facts however to support that claim for example they aver nothing concerning the employment relationship if any between either joseph or frances shirley and alexion trust and nothing concerning any contractual relationship between the alexion trust and any customer - - in the answer respondent denies that said trusts were valid to the extent that petitioners intend the term to imply that the trusts should be recognized for federal_income_tax purposes or alternatively to imply that the trusts are not grantor trusts or alternatively to imply that the income reported by the trusts is not taxable to petitioners under assignment_of_income principles on brief respondent states the following grounds for attributing gross_receipts of alexion trust to the j shirleys on the grounds that alexion trust is a sham or that alexion trust is a grantor_trust or that the income of alexion trust is taxable to joseph and frances shirley under assignment_of_income principles as to the depreciation deduction respondent states the issue to be whether the j shirleys are entitled to the depreciation expense passed through to them from the caralan trust apparently at the time the notice was issued to the j shirleys they and respondent understood respondent’s grounds for making the two adjustments in question both parties filed pleadings and briefs which responded to those adjustments rule a provides that respondent bears the burden_of_proof with respect to new matters the j shirleys have not claimed that respondent has raised any new_matter we therefore assume that respondent’s grounds for making the two adjustments are the grounds articulated by respondent on brief and that they raise no new_matter the j shirleys bear the burden_of_proof see rule -- - a sec i supra they must prove facts establishing that alexion trust is neither a sham a grantor_trust nor that the income of alexion trust is taxable to joseph and frances shirley under assignment_of_income principles they must prove facts establishing that they are entitled to the depreciation deduction claimed with respect to property of caralan trust they have done neither discussion a alexion trust gross_receipts introduction alexion trust was created by the j shirleys on date the j shirleys exercised control_over the alexion trust as evidenced by their signatory authority over the trust’s bank accounts out of which they paid their personal expenses and joseph shirley’s signature on the alexion trust return as fiduciary alexion trust reported gross_receipts for of dollar_figure from an activity described as computer consulting one or both of the j shirleys performed all or substantially_all of the consulting services generating such receipts they reported no income on account of performing such services and alexion trust claimed no deduction for wages paid prior to one or both of the j shirleys engaged in the computer consulting business paying self-employment_tax on the net profits of the business those facts are sufficient for us to find that the j - - shirleys had earnings from providing computer consulting services that they failed to include in gross_income and pay tax on fundamental principles a fundamental principle of tax law is that income is taxed to the person who earns it see 337_us_733 281_us_111 recently in barmes v commissioner tcmemo_2001_155 we applied assignment_of_income principles to tax the income of a business to a taxpayer who had attempted an anticipatory assignment of that income to a_trust we had this to say attempts to subvert the fundamental principle that income is taxed to the person who earns it by diverting income away from its true_earner to another entity by means of contractual arrangements however cleverly drafted are not recognized as dispositive for federal_income_tax purposes regardless of whether such arrangements are otherwise valid under state law see 73_tc_1246 see also 686_f2d_490 7th cir affg tcmemo_1980_568 the true_earner of income is the person or entity who controlled the earning of such income rather than the person or entity who received the income see _vercio v commissioner supra pincite citing 69_tc_1005 see also commissioner v sunnen u s pincite the crucial question remains whether the assignor retains sufficient power and control_over the assigned_property or over receipt of the income to make it reasonable to treat him as the recipient of the income for tax purposes id pursuant to a second fundamental principle we may ignore a transfer in trust as a sham where the transfer has not in fact altered any cognizable economic relationship between the putative - - transferor and the trust property see eg 79_tc_714 affd 731_f2d_1417 9th cir recently in muhich v commissioner tcmemo_1999_192 affd 238_f3d_860 7th cir we listed the following factors to be considered in determining whether a_trust lacks economic_substance for tax purposes whether the taxpayer’s relationship as grantor to the property differed materially before and after the trust’s formation whether the trust had an independent_trustee whether an economic_interest passed to other beneficiaries of the trust and whether the taxpayer felt bound by any restrictions imposed by the trust itself or by the law of trusts x citations omitted grantor_trust provisions under specified circumstances the statutory grantor_trust provisions sections treat the grantor of the trust and sometimes a third party as the substantial owner of all or part of the trust trust income is taxed to the substantial owner under the rules of sec_671 because the conditions imposed by each of the grantor_trust provisions are independent of those imposed by the others the grantor can avoid taxation only if he does not possess a disqualifying reversionary_interest sec_673 the trust cannot be revoked by the grantor ora nonadverse_party sec_676 trust income cannot be distributed to the grantor or the grantor’s spouse or be used to pay for insurance on their lives without the consent of an adverse_party sec_677 specified powers to control -- p7 - beneficial_enjoyment of the corpus or income are not vested in the grantor or certain other persons sec_674 and certain administrative_powers are not exercisable by the grantor ora nonadverse_party sec_675 discusssion the facts establish that one or both of the j shirleys performed services for which payment was made and neither reported any compensation either directly or indirectly e g by way of salary for performing such services clearly in prior years they had treated one or both of themselves as the true_earner of income from computer consulting as evidence of that we have deemed admissions that they treated such income as self- employment income self-employment_income is generally synonymous with the net_earnings derived from a trade_or_business or profession carried on as a sole_proprietor or as a partner see sec_1_1401-1 income_tax regs 70_f3d_548 9th cir self-employment_tax provisions explicitly encompass income derived from a sole_proprietorship or a partnership the j shirleys have proved no fact to contradict the inference that they continued that sole- proprietorship or partnership during the year in issue they exercised control_over alexion trust and they have proved no fact to indicate that their control was less than complete they have failed to prove that they did not retain sufficient - - power and control_over alexion trust’s receipt of income that such income should not be taxed to them see barmes v commissioner supra they also have failed to prove that alexion trust should not be disregarded as a sham since the transfer in trust lacked economic_substance see discussion of relevant factors sec ii a a supra as set forth in muhich v commissioner supra finally they have failed to prove that one or both of them should not be treated as the owner of all ora portion of alexion trust on account of application of one or more of the grantor_trust_rules found in sec_673 through accordingly we find that during one or both of the j shirleys earned gross_income in the amount of dollar_figure from providing computer consulting services which income in the amount of dollar_figure the j shirleys failed to include in gross_income b deductions on brief the j shirleys argue that they should be allowed deductions totaling dollar_figure claimed by alexion trust in computing its net profit from computer consulting of dollar_figure respondent denied those deductions to alexion trust on various grounds including alexion trust’s failure to establish that the underlying expenses were deductible under sec_162 which allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade or - - business and its failure to substantiate that it had paid_or_incurred any expenses in their respective petitions neither the j shirleys nor alexion trust has averred any facts supporting a claim to the deductions in question the only expense of which we have any knowledge is alexion trust’s claim of a rental expense of dollar_figure paid to caralan trust for property used by the j shirleys as their personal_residence we fail to understand the basis of that deduction to alexion trust indeed the j shirleys have shown us so little about the consulting activities performed by the j shirleys that we are unable to conclude that in performing those activities they incurred any deductible expenses while it is within the purview of this court to estimate the amount of allowable deductions where there is evidence that deductible expenses were incurred 39_f2d_540 2d cir we must have some basis on which an estimate may be made 85_tc_731 see also 939_f2d_874 9th cir because the record contains no evidence upon which we could base such an estimate we conclude that the j shirleys have failed to prove that they are entitled to claim any deductions under sec_162 or any other section c depreciation the j shirleys claimed a deduction for depreciation in the amount of dollar_figure on account of property used by them as and in their personal_residence such property constituted part of the rental_activity which caralan trust reported as involving the rental of such property to alexion trust respondent disallowed the whole amount of such depreciation in pertinent part sec_167 provides sec_167 depreciation a general_rule --there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence -- of property_used_in_the_trade_or_business or of property_held_for_the_production_of_income d life tenants and beneficiaries of trusts_and_estates -- in the case of property held in trust the allowable deduction shall be apportioned between the income beneficiaries and the trustee in accordance with the pertinent provisions of the instrument creating the trust or in the absence of such provisions on the basis of the trust income allocable to each caralan trust apportioned percent of the dollar_figure depreciation deduction to the j shirleys notwithstanding that they received only dollar_figure dollar_figure percent of the dollar_figure distribution of income made by the caralan trust to the j shirleys and the j e shirley trust which trust received --- - dollar_figure dollar_figure percent of that distribution a document purporting to be the contract by which was created the caralan trust is in evidence it does not apportion the depreciation in guestion to the j shirleys given the amount of the trust’s income and the relative size of the income distribution to the j shirleys they are entitled to no more than dollar_figure percent of any deduction for depreciation on property held by the trust see sec_1_167_h_-1 income_tax regs depreciation on trust property is split in proportion to income unless the governing instrument or local law requires or permits the trustee to maintain a reserve for depreciation and such reserve is in fact maintained moreover the j shirleys have failed to prove any property held by caralan trust was property used in a trade_or_business or held_for_the_production_of_income for which a depreciation deduction is available under sec_167 we have found that the claimed depreciation deduction of dollar_figure was with respect to property that the j shirleys used as and in their personal_residence generally no deduction is allowed for personal living or family_expenses sec_262 the j shirleys have proposed no facts with respect to the activities of caralan trust that could lead us to find that the property in gquestion was used in a trade_or_business or was held_for_the_production_of_income apparently the property was rented to alexion trust at a loss ina transaction that from the - - perspective of either alexion trust or caralan trust makes no sense the j shirleys have failed to prove facts entitling them to the depreciation deduction of dollar_figure claimed by them and we sustain respondent’s determination_of_a_deficiency to the extent based on his disallowance of such deduction b penaltie sec_1 sec_6662 a sec_6662 provides for an accuracy-related_penalty the accuracy-related_penalty in the amount of percent of the portion of any underpayment attributable to among other things negligence or intentional disregard of rules or regulations without distinction negligence any substantial_understatement_of_income_tax or any substantial_valuation_misstatement respondent determined the accuracy-related_penalty against the j shirleys although the j shirleys’ notice states that respondent bases his imposition of the sec_6662 a accuracy-related_penalty upon or more of the three grounds listed in sec_6662 through on brief respondent relies only on his claims that the j shirleys were negligent or substantially understated their income_tax respondent bears the burden of production with respect to all penalties see sec_7491 the burden imposed by sec_7491 is only to come forward with evidence regarding the - - appropriateness of applying a particular addition_to_tax or penalty to the taxpayer respondent need not negate all defenses to the additions or penalties see higbee v commissioner t cc respondent has met his burden with respect to his claim of negligence by establishing that the j shirleys in understating their income and claiming improper and unsubstantiated deductions were negligent and disregarded rules and regulations further the deficiency we have redetermined indicates a substantial_understatement of income see sec_6662 on brief the j shirleys fail to address respondent’s determination of an accuracy-related_penalty we assume that they rely exclusively on our finding that there was no deficiency in tax since we have found a deficiency in tax we sustain respondent’s determination of a penalty under sec_6662 on the grounds of either negligence or substantial_understatement of income modified only to take account of the amount of the deficiency that we have determined sec_6673 a respondent asks that we impose a penalty against the j shirleys under sec_6673 that section provides sec_6673 sanctions and costs awarded by courts a tax_court proceedings ---- procedures instituted primarily for delay etc ---whenever it appears to the tax_court that---- - -- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure the purpose of sec_6673 is to compel taxpayers to think and to conform their conduct to settled principles before they file returns and litigate 791_f2d_68 7th cir see also grasselli v commissioner tcmemo_1994_581 quoting coleman a petition to the u s tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law we need not find specific damages to impose a penalty under sec_6673 rather that section is a penalty provision intended to deter and penalize frivolous claims and positions in deficiency proceedings 102_tc_596 the j shirleys do not here argue for any change in the law and there are numerous cases that establish that taxpayers cannot use trusts as the j shirleys have attempted to do to avoid tax or shift income from one taxpayer to another see eg 79_tc_714 73_tc_1246 69_tc_1005 barmes v commissioner tcmemo_2001_155 -- - matrixinfosys trust v commissioner tcmemo_2001_133 muhich v commissioner tcmemo_1999_192 alsop v commissioner tcmemo_1999_172 harrold v commissioner tcmemo_1991_274 affd 960_f2d_1053 8th cir vnuk v commissioner tcmemo_1979_164 affd 621_f2d_1318 8th cir for the reasons that follow we also believe that they instituted and have maintained this proceeding primarily for delay we have found facts sufficient for us to conclude that the j shirleys did not cooperate with respondent’s agent during her examination of the j shirleys’ return no doubt some or all of the redundancies in respondent’s adjustments that he has since conceded could have been avoided had they cooperated nor did the j shirleys cooperate with respondent’s counsel in preparing this case for trial they failed to answer respondent’s requests for admissions respondent claims and they do not deny that they failed to respond to requests for discovery and refused to participate in the stipulation of facts process until the eve of trial they failed to comply with the requirements of our standing_pretrial_order that they file a trial memorandum and to the extent documents intended to be introduced into evidence cannot be stipulated such documents be identified in writing and exchanged days before trial at trial they failed to present evidence regarding any of the adjustments giving rise to the deficiency they orally objected - - to one of respondent’s witnesses testifying under a pseudonym but failed to file any reply to respondent’s written response to their objection they were more than months tardy in responding to our order of date that they make a motion to substitute parties and change caption they requested a briefing schedule and the court ordered briefs yet their brief fails to address the substance of respondent’s adjustments in their brief they fail to make any specific reference to any page of the transcript of trial or reference any exhibit we infer from their failure adequately to brief the issues in this case a lack of legitimate purpose in instituting this proceeding they failed to file an answering brief and thus let stand unrebutted proposed findings_of_fact made by respondent they established the alexion and caralan trusts which invoked and then disavowed the jurisdiction of this court the j shirleys instituted and maintained these proceedings primarily for delay their positions in this proceeding are frivolous and groundless and they unreasonably failed to pursue administrative remedies we therefore shall require them to pay a penalty under sec_6673 of dollar_figure til the c shirleys a deficiency in tax introduction c e shirley trust reported as income the income distribution of dollar_figure received from caralan trust it deducted dollar_figure on account of a distribution of income to congo trust it computed a depreciation deduction of dollar_figure and apportioned that deduction in full to congo trust congo trust took into account both of those items it also reported rental receipts of dollar_figure on account of a rental_activity involving the c shirleys’ principal_residence it claimed related deductions not including depreciation of dollar_figure giving rise to a loss of dollar_figure congo trust computed a depreciation deduction of dollar_figure which it apportioned to the c shirleys the only trust-related item on the c shirleys’ return is a deduction of dollar_figure on account of unreimbursed expenses related to congo trust respondent determined a deficiency in the c shirleys’ tax by notice dated date the c shirleys’ notice one adjustment giving rise to that determination is a positive adjustment to the c shirleys’ gross_income of dollar_figure which increase is attributable to dollar_figure of rental income reported on the congo trust return respondent concedes that adjustment a second adjustment is a negative adjustment of dollar_figure reflecting the c shirleys’ deduction of dollar_figure on -- - account of unreimbursed expenses related to congo trust respondent concedes that adjustment on the ground that it was a mistake it should have been a positive adjustment a third adjustment is a positive adjustment in the amount of dollar_figure on account of trust gross_receipts from respondent’s trial memorandum we learn that such third adjustment combines two adjustments the first being an adjustment of dollar_figure on account of the income distribution received by the c e shirley trust and the second being an adjustment of dollar_figure on account of gross_receipts from business omitted from gross_income by the c shirleys respondent concedes the dollar_figure adjustment on the ground that it duplicates in part the adjustment made to the j shirleys’ gross_income on account of alexion trust’s gross_receipts the dollar_figure adjustment constitutes a new_matter on which respondent bears the burden_of_proof see rule a we accept respondent’s concessions and agree he bears the burden_of_proof with respect to the dollar_figure item given respondent’s concessions we are left to consider three positive adjustments interest_income of dollar_figure unreported deposits of dollar_figure and unreported business gross_receipts of dollar_figure discussion in the c shirleys’ notice_of_deficiency respondent’s ground for the interest adjustment is all interest_income is -- -- includable in income unless specifically exempted by law respondent’s ground for the unreported deposits of dollar_figure is business gross_receipts were not included in the amount shown during curtis shirley was self-employed as a computer consultant performing those services personally for compensation the c shirleys had one or more bank accounts and curtis shirley extended credit to his customers on the c shirleys’ return they reported no income from any source sec_61 includes interest as an item_of_gross_income together sec_61 and include as items of gross_income compensation_for services including fees commissions fringe_benefits and similar items and gross_income derived from business not only has respondent shown likely sources for the income items in question but with respect to the dollar_figure of unreported deposits a bank deposit is prima facie evidence of income and respondent need not prove a likely source of that income 87_tc_74 see also 281_f2d_100 ndollar_figure 9th cir the c shirleys have proposed no findings_of_fact relative to either the interest_income or the bank_deposits they have failed to prove that they did not have the interest_income in question and we find that they did have unreported income of dollar_figure -- - in curtis shirley personally performed computer consulting services for ventana in date checks totaling dollar_figure were issued by ventana for those services made out to c e shirley which checks were cashed by curtis e shirley on brief respondent states the issue as whether the c shirleys understated their form_1040 schedule c business gross_receipts by dollar_figure the item in question is an item_of_gross_income either as compensation_for services or as business gross_receipts see sec_61 and the c shirleys failed to report it on the c shirleys’ return the endorsement on the two checks in evidence reads curtis e shirley without any qualification which is consistent with the named payee c e shirley notwithstanding some ambiguity as to the identity of the payees curtis e shirley or the c e shirley trust we infer from that endorsement that the checks were payable to curtis e shirley we find that he omitted from gross_income dollar_figure on account thereof b penaltie sec_1 sec_6662 a respondent determined a sec_6662 penalty against the c shirleys in language identical to that used with respect to the j shirleys except for the amount of the penalty on brief the c shirleys like the j shirleys fail to address that penalty our analysis is the same with respect to the - al --- c shirleys as it is for the j shirleys and we shall not repeat it we sustain the penalty on the same grounds modified only to take account of the deficiency that we have determined sec_6673 we likewise impose a penalty under sec_6673 a against the c shirleys for substantially the same reasons that motivated us with respect to the j shirleys the c shirleys did not fail to reply to admissions since they were not served with any their petition however is replete with frivolous and groundless claims for example the notice_of_deficiency is required by the internal_revenue_code to be signed by a duly appointed assessment officer there is nothing to indicate that the person signing rubber-stamped signature the notice_of_deficiency or the form 4549-a attachment unsigned are sic duly authorized to perform that function sec_6201 and sec_26 usc dollar_figure clearly defines that a duly authorized signature be present on these forms petitioners have no means to confirm that the signatures are that of a duly authorized person petitioners on information and belief alleges sic that the sole purpose of the respondent’s notice_of_deficiency is for the obvious purpose of ensnaring the petitioners into a fraudulently obtained federal tax_court jurisdiction petitioners’ position is that the respondent knew or should have known that he has violated the petitioners’ right of due process in forcing this filing on the provision that the petitioners are properly documented in their individual_master_file imf this sic petitioners’ source of revenue is from within the several states and does not conform to any federally regulated taxable objects the petitioners do not fall under the definition found in the sec_3121 since the petitioners do not reside in the - -- district of columbia or are employed by the federal government we reach the same conclusions with respect to the c shirleys that we reach with respect to the j shirleys although the c shirleys’ deficiency in tax is less than the j shirleys’ the c shirleys’ petition clearly evidences their willfulness in disregarding settled principles before they decided to litigate we therefore shall require them to pay a penalty under sec_6673 a of dollar_figure an order of dismissal for lack of jurisdiction will be entered in docket no appropriate orders will be issued and decisions will be entered under rule in docket nos and
